Matter of Victor M.N. v Norma G.C. (2017 NY Slip Op 07331)





Matter of Victor M.N. v Norma G.C.


2017 NY Slip Op 07331


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Manzanet-Daniels, J.P., Mazzarelli, Moskowitz, Kahn, Kern, JJ.


4751

[*1]In re Victor M. N. III, Petitioner-Appellant,
vNorma G. C., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Annette Louise Guarino, Referee), entered on or about August 30, 2016, which modified a visitation order, unanimously dismissed, without costs, and assigned counsel's motion to withdraw granted.
We have reviewed the record and agree with assigned counsel that there are no viable arguments to be raised on appeal (Matter of Weems v Administration for Children's Servs., 73 AD3d 617 [1st Dept 2010]). The parties' child has turned 18 and thus is no
longer subject to Family Court's visitation order (see Family Ct Act § 651[b]; Matter of Lozada v Pinto, 7 AD3d 801 [2d Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK